DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 (which incorporates the after final proposed amendments and arguments dated December 16, 2020) has been entered. 

Examiner’s Note
Examiner has cited particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is  respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1, 2, 5, 6, 8, 9, 12, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over previously cited Morris et al (US Pat. No. 7,112,208) in view of previously cited Kammerer (US PG Pub 2003/0176762).

    PNG
    media_image1.png
    311
    517
    media_image1.png
    Greyscale

Regarding claims 1 and 8, Morris teaches a needle and suture assembly (See Fig. 61) for use in association with a flexible endoscopic suturing device having a movable needle holder arm1, comprising:
a)    a needle (201) including,
a needle tip (202) with a sharp end (205), a longitudinal axis (see annotations above) and a circumferential capture groove (reduced diameter portion 211) adjacent said sharp end, said capture groove defined by a floor establishing a depth of the capture groove and a first wall  extending perpendicular to said longitudinal axis (see annotated Fig. 61 above). With specific regard to claim 8, Morris also teaches a second wall (ramp 214). 

b)    a suture (216) extending through said suture opening and into said needle body and fixed therein. (See Col. 10, line 55 to Col. 11, line 4).
Morris does not explicitly teach a retaining structure positioned between said second end and said suture opening, said retaining structure being cut from and extending from said side wall towards the interior of said tubular body. Morris teaches the proximal end of the needle body has a conical shape projecting inwardly (See Figs. 61 & 62).
Kammerer teaches a needle (132) and suture (12) assembly coupled to a needle holder arm (10) by a retaining structure (136/140) positioned on the side wall of the needle body, the retaining structure being cut from and extending from the side wall towards the interior of the tubular body (note folded distal portion of 140 which projects inwardly). With specific regard to claims 6 and 13, the retaining structure is defined by at least one tab (136) cut into the tubular body of the needle (132) and plastically deformed into an interior of the tubular body (See Fig. 7b) to retain the needle holder arm (10). It is noted that the taper of (132) allows it to act as a needle. It is further noted that the needle holder arm is only functionally recited in the claims and thus the references must only be capable of performing the recited function. In the instant case, the combination as taught by Kammerer would function as claimed.  (See Fig. 7a; paragraphs [0070]-[0076]) Kammerer teaches this arrangement allows for more flexibility in the procedure as well as reducing the number of needles required to perform the procedure. (See paragraphs 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Morris to include a deformable retention tab as the retaining structure similar to the coupling arrangement as taught in Fig. 7a of Kammerer, since deformable tabs for retention are known in the art as reliable means to reversibly couple two adjacent structures. Having the needle reversibly coupled to the holder arm in this manner ensures that the needle will be securely held until it needs to be deployed and that it will be reliably deployed when needed.
Regarding claims 2 and 9, modified Morris further teaches said sharp end of said needle tip is defined by at least one conical taper. (See Fig. 62).
Regarding claims 5 and 12, modified Morris further teaches the needle body is a cylindrical tubular body (See Figs. 61 and 62).

Claim(s) 3, 4, 10, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over previously cited Morris et al (US Pat. No. 7,112,208) in view of previously cited Kammerer (US PG Pub 2003/0176762) as applied to claims 1 and 8 above and further in view of previously cited Daikhovsky (US Pat. No. 3,592,196).
Regarding claims 3, 4, 10, and 11, modified Morris teaches the device of claims 1 and 8 respectively above. Morris is silent as to precisely how the suture is retained in the needle body (the specification only mentions “attached”), however, the figures (See, for example 61 and 61) clearly show the suture extending from the sidewall of the needle body. 

It would have been obvious to one of ordinary skill in the art at the time of invention to use the suture retention tab which is plastically deformed into an interior of the tubular body to fix the first end of the suture within the needle body as taught by Daikhovsky in the needle suture combination as taught by Morris, since Diakhovsky teaches an advantageous and reliable means by which to attach a suture to a needle body while Morris is silent as to the particular means by which the suture is attached. Using the “springy tongue” retention means as taught by Daikhovsky in the device of Morris would create an effective and reliable needle suture combination.


Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s) of claims 7 and 14. Specifically, the prior art of record does not teach or render obvious a needle and suture assembly where the needle tip includes a tab groove and the needle body includes at least one tip tab plastically deformed toward an interior of the tubular body to engage the tab groove a fix the needle tip at the first end of the needle body in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Although there are references in the prior art which teach removable needle tips secured to the needle body (for example, previously cited Suzuki (US PG Pub 2003/0216612)) no reference or combination of references could be found which teach the needle body having a plastically deformable tab retaining the needle tip on the needle body. Additionally, it would not have been obvious to further modify Morris in such a manner. 

Response to Arguments
Applicant’s amendments and arguments have overcome the previous 35 U.S.C. §112(a) rejections. 
Applicant’s arguments with respect to claim(s) 1-6 and 8-13 have been considered but are moot because the new ground of rejection does not rely on the references ass applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with regard to claims 7 and 14 are persuasive. The subject matter of claims 7 and 14 is allowable. (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Granger (US Pat. No. 5569301) teaches a needle and suture assembly with a capture groove adjacent the needle tip featuring a floor establishing a depth of the capture groove and a wall extending perpendicular to the longitudinal axis of the needle body. However, Granger does not teach the groove is circumferential.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that this is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”. Additionally, as applicant confirmed in the response filed November 15, 2016, the instant claims are directed to a needle and suture assembly only and the claims do not include or require a suturing device. In the instant case, the needle suture combination as disclosed by Morris is deemed capable of being used with a flexible endoscopic suturing device having a movable needle holder arm since there are no structures in the needle suture combination which would prevent the needle suture combination from being used endoscopically.